Judgment and order reversed on the law and facts, with costs, and judgment directed in favor of the defendant, dismissing the complaint, with costs, on the ground that the evidence fails to show a purchase of the premises. Under the contract. Exhibit 3, no title, legal or equitable, vested in Woodson and no obligation to purchase was thereby imposed on him. Since the action is concerned solely with commissions on an alleged purchase price, it is premature. It is not now necessary to decide whether an action may be maintained on a quantum, meruit for services rendered in procuring a lessee of the premises. All concur. Present — Hubbs, P. J., Clark, Crouch, Taylor and Sawyer, JJ.